UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only x Definitive Proxy Statement (as permitted by Rule 14a-6(e)(2)) o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 CENTURY ALUMINUM COMPANY (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee Computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: NOTICE OF ANNUAL MEETING OF STOCKHOLDERS June 8, 2010 To the Stockholders of Century Aluminum Company: We invite you to attend our 2010 Annual Meeting of Stockholders on June 8, 2010, at 8:30 a.m., local time, at our executive offices located at 2511 Garden Road, Building A, Suite 200, Monterey, California. At the meeting, we will: 1. Elect four Class II directors, each for a term of three years, and one Class I director, for a term of two years, to our Board; 2. Ratify the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2010; and 3. Transact any other business that may properly come before the meeting or at any adjournments or postponements of the meeting. You may vote at the meeting if you owned our common stock at the close of business on April 12, 2010.Please note, there arethree ways that you can vote before the meeting — by telephone, by the Internet or by mailing the proxy card. By Order of the Board of Directors, William J. Leatherberry Executive Vice President, General Counsel and Secretary Monterey, California April 21, 2010 YOUR VOTE IS IMPORTANT If you do not plan to attend the 2010 Annual Meeting, or if you do plan to attend but wish to vote by proxy, please follow the instructions in the Notice of Internet Availability of Proxy Materials to vote by the Internet or to request a paper copy of the proxy materials and a proxy card.You may also vote by telephone. TABLE OF CONTENTS Page PROXY STATEMENT Questions and Answers 1 PROPOSAL NO. 1: ELECTION OF DIRECTORS 4 Compensation Discussion and Analysis 19 Compensation Committee Report 30 Audit Committee Report 40 PROPOSAL NO. 2:RATIFY THE APPOINTMENT OF THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTING FIRM 41 Other Matters 42 Stockholder Proposals 42 Notice 43 Proxy Card 46 Century Aluminum Company PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS June 8, 2010 Our Board of Directors is soliciting proxies for the 2010 Annual Meeting of Stockholders of Century Aluminum Company, which we refer to as "Century" or the "Company".This proxy statement contains information about the items you will vote on at the Annual Meeting.Further information and instructions on how to vote online, or in the alternative, request a paper copy of these proxy materials and a proxy card will be as set forth in the Notice of Internet Availability of Proxy Materials as described below. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE 8, 2010 We are pleased this year to take advantage of the Securities and Exchange Commission (“SEC”) rules that permits companies to furnish proxy materials to shareholders over the Internet. On or about April 28, 2010, we will begin mailing a Notice of Internet Availability of Proxy Materials (“Notice”). The Notice contains instructions on how to vote online, or in the alternative, request a paper copy of the proxy materials and a proxy card. By furnishing a Notice and access to our proxy materials by the Internet, we are lowering the costs and reducing the environmental impact of our annual meeting. If you received a Notice by mail, you will not receive a paper copy of the proxy materials unless you request such materials by following the instructions contained on the Notice. Your vote is important no matter the extent of your holdings. QUESTIONS AND ANSWERS Q.When and where is the Annual Meeting of Stockholders being held? A. The 2010 Annual Meeting is being held on June 8, 2010 at 8:30 a.m. local time, at our principal executive offices which are located at 2511 Garden Road, Building A, Suite 200, Monterey, California 93940. Q.Who is entitled to vote and how many votes do I have? A. You may vote at the 2010 Annual Meeting if you owned shares of our common stock at the close of business on April 12, 2010.Each stockholder is entitled to one vote for each share of common stock held. Q.How many shares are available to vote in the Annual Meeting? A. On April 12, 2010, the record date for the meeting, there were 92,660,357 shares of Century common stock outstanding. Q.What constitutes a quorum for the meeting? A. The holders of a majority of the outstanding shares of Century’s common stock will constitute a quorum for the transaction of business at the 2010 Annual Meeting.Only shares of Century common stock that are present at the Annual Meeting, either in person or represented by proxy (including shares that the holder abstains from voting or does not vote with respect to one or more of the matters present for stockholder approval), will be counted for purposes of determining whether a quorum exists at the meeting. Q.How do I vote? A. There are four ways that you can vote your shares.Please choose only one of the following methods: Internet.The website for voting is http://www.ProxyVote.com.To vote on the Internet, please follow the instruction provided in the Notice and have the Notice available when accessing the Internet.The voting system is available 24 hours a day, seven days a week, until 11:59 p.m. Eastern Time on Monday, June 7, 2010. Telephone.If you are located in the United States or Canada, you can vote your shares by calling 1-800-690-6903.This is a toll-free number available 24 hours a day, seven days a week, until 11:59 p.m. Eastern Time on Monday, June 7, 2010.Please have your Notice available and follow the voice prompts to vote your shares. Mail.To vote by mail, please follow the instructions on your Notice to request a paper copy of the proxy card and proxy materials, mark, sign and date your proxy card and return it in the postage-paid envelope provided with the proxy materials.If you mail your proxy card, we must receive it before 10:00 a.m. Eastern Time on Monday, June 7, 2010. In Person.If you are the stockholder of record, you may vote by attending the Annual Meeting on Tuesday, June 8, 2010 at 8:30 a.m. local time, at our executive offices located at 2511 Garden Road, Building A, Suite 200, Monterey, California.If your shares are held in “street name,” you can vote in person at the Annual Meeting if you obtain a legal proxy from your bank or broker.Please contact your bank or broker for information. Q.What is the difference between holding shares as a stockholder of record and as a beneficial owner? A. Most of our shareholders hold their shares through a stock broker, bank or other nominee rather than directly in their own name. As summarized below, there are some differences between shares held of record and those owned beneficially. Stockholder of Record.If your shares are registered directly in your name with our transfer agent, Computershare Investor Services LLC, you are considered the stockholder of record of those shares.As the stockholder of record, you have the right to grant your voting proxy directly to us or to vote in person at the Annual Meeting. Beneficial Owner.If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in “street name.”The Notice is being forwarded to you by your broker or nominee, who is considered to be the stockholder of record for those shares.As the beneficial owner, you have the right to direct your broker, bank or nominee on how to vote.Your broker or nominee has enclosed a voting instruction card for you to use in directing your broker or nominee as to how to vote your shares.As a beneficial holder, you are invited to attend the Annual Meeting; however, because you are not the stockholder of record, you may not vote these shares in person at the Annual Meeting unless you obtain a signed proxy from the record holder giving you the right to vote the shares. 1 Q.How do I vote my shares that are held in a Century 401(k) plan? A. If you participate in one of Century’s 401(k) plans, you must provide the trustee of the 401(k) plan with your voting instructions in advance of the meeting.You may do this by returning your voting instructions to the tabulator by mail, or submitting them by telephone or electronically, using the Internet.You cannot vote your shares in person at the Annual Meeting; the trustee is the only one that can directly vote your shares.The trustee will vote your shares as you have instructed. If the trustee does not receive your instructions, your shares generally will be voted in proportion to the way the other plan participants voted.To allow sufficient time for voting by the trustee, your voting instructions must be received before June 4, 2010. Q. May I change my vote? A. Yes.If you are the stockholder of record, you may revoke a proxy or change your voting instructions by: Ÿ delivering a written notice of revocation or later-dated proxy to our Secretary at or before the taking of the vote at the Annual Meeting; Ÿ changing your vote instructions via the Internet up to 11:59 p.m. Eastern Time on June 7, 2010 (the day before the 2010 Annual Meeting); or Ÿ voting in person at the Annual Meeting. If you hold your shares in one of Century’s 401(k) plans, notify the plan trustee through the tabulator in writing prior to June 4, 2010, that your voting instructions are revoked or should be changed. If your shares are held in “street name,” you must follow the specific instructions provided to you to change or revoke any instructions that you may have already provided to your bank, broker or other nominee. 2 Q.Why am I being asked to elect five directors? A. Our Board of Directors has determined it to be in the best interests of Century and its shareholders to expand the Board from nine to eleven members.As such, you are being asked to re-elect Messrs. Fontaine, Jones and O’Brien and to elect Messrs. Glasenberg and Michelmore to fill the newly created seats. Q.Why am I being asked to elect some directors for a three-year term and other directors for a two-year term? A.As our Board is divided into three classes, we are spreading directors acrossthe classes of directors.As such, you are being asked to elect Messrs. Glasenberg, Jones, Michelmore and O’Brien as Class II Directors to serve three-year terms and Mr. Fontaine as a Class I Director to serve a two-year term.Following the 2010 Annual General Meeting, Class I will consist of four directors, Class II will consist of four directors and Class III will consist of thee directors. Q.Why am I not being asked to approve the Tax Benefit Preservation Plan? A. Following discussion with Glencore International AG, our largest shareholder, the Board determined not to include the Tax Benefit Preservation Plan on the agenda for the 2010 Annual Meeting. If not previously approved by Century’s stockholders, the Tax Benefit Preservation Plan will expire in accordance with its terms on September 29, 2010. Q. What are the voting requirements to elect the directors and to approve each of the proposals discussed in this proxy statement? A. Directors are elected by a plurality of votes, which means that the five nominees that receive the highest number of votes will be elected as directors, even if a nominee does not receive a majority of the votes cast. The other items submitted to stockholders for a vote at the meeting require the affirmative vote of a majority of the votes cast. Your shares will be voted in accordance with your instructions.Abstentions will be treated as shares that are present and entitled to vote for purposes of determining a quorum for a matter, but will not be counted as a vote in favor of such matter.Accordingly, an abstention from voting on a matter will not be counted for the purposes of electing directors and will have the same effect as a vote against other matters. Q. Why is it so important that I vote this year? A.Under recent amendments to SEC and New York Stock Exchange rules, if you own shares in “street name” through a broker and do not instruct your broker how to vote, your broker may not vote your shares on proposals determined to be “non-routine.”Of the proposals included in this proxy statement, the proposal to ratify the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2010 is considered to be “routine”.The election of directors is considered to be a “non-routine” matter.Therefore, if you do not provide your bank, broker or other nominee holding your shares in “street name” with voting instructions, those shares will count for quorum purposes, but will not be counted as shares present and entitled to vote on the election of directors.Therefore, it is important that you provide voting instructions to your broker. Q.What is “householding”? A. In addition to furnishing proxy materials over the Internet, the Company takes advantage of the SEC’s “householding” rules to reduce the delivery cost of materials. Under such rules, only one Notice or, if paper copies are requested, only one Proxy Statement, Annual Report and Form 10-K are delivered to multiple shareholders sharing an address unless the Company has received contrary instructions from one or more of the shareholders. If a shareholder sharing an address wishes to receive a separate Notice or copy of the proxy materials, he or she may so request by contacting Broadridge Householding Department by phone at 1-800-542-1061 or by mail to Broadridge Householding Department, 51 Mercedes Way, Edgewood, New York 11717. A separate copy will be promptly provided following receipt of a shareholder’s request, and such shareholder will receive separate materials in the future. Any shareholder currently sharing an address with another shareholder but nonetheless receiving separate copies of the materials may request delivery of a single copy in the future by contacting Broadridge Householding Department at the number or address shown above. 3 PROPOSAL NO. 1: ELECTION OF DIRECTORS Our Board of Directors is divided into three classes: Class I, Class II and Class III.Except as described below, directors in each class are elected to serve for three-year terms, with each class standing for election in successive years.Four Class II Directors will be elected at the 2010 Annual Meeting to serve a three-year term that will expire at the 2013 Annual Meeting.In addition, one Class I Director will be elected at the 2010 Annual Meeting to serve a two-year term that will expire at the 2012 Annual Meeting. The persons named as proxies intend to vote for the election of each of the nominees listed below unless you indicate on the proxy card that your vote should be withheld from any or all of the nominees.If any nominee declines or is unable to serve, the persons named as proxies will use their best judgment in voting for any available nominee.Each of the nominees named below has indicated their willingness to serve if elected and the Board of Directors has no reason to believe that any of the nominees will not be available to serve. In addition to meeting the minimum qualifications set out by the Board of Directors, each of the nominees also brings a strong and unique background and set of skills to the Board, giving the Board, as a whole, competence and experience in a wide variety of areas, including board service, corporate governance, compensation, executive management, finance, mining, operations, manufacturing, marketing, government, law, international business and health, safety, environmental and social responsibility. Set forth below is background information, including the qualifications, attributes or skills that led the Board of Directors to conclude that such person should be nominated to serve as a member of the Board of Directors, for each of the nominees for election as well as the standing members of our Board whose terms expire in 2011 and 2012.All nominees other than Messrs. Glasenberg and Michelmore are currently directors of Century. Class II Director Nominees to Serve a Three-Year Term to Expire in 2013 Name and Age* Business Experience and Principal Occupation or Employment During Past 5 Years; Other Directorships Director Since John P. O'Brien 68 Our Chairman of the Board since January 2008; Managing Director of Inglewood Associates Inc. since 1990; Chairman of Allied Construction Products since March 1993; Director of Preformed Line Products Company from May 2004 to May 2008; Director of Globe Speciality Metals from May 2008 to October 2008; Director of Oglebay Norton Company from April 2003 to February 2008; Member of the Board of Trustees of Saint Luke’s Foundation of Cleveland, Ohio since 2006; Trustee of Cleveland Sight Center since 1990; Chairman, Chagrin Falls Board of Zoning Appeals from 2005 to January 2010; Member of the Advisory Committee of the Carver Family Center for Macular Degeneration, University of Iowa School of Medicine since June 2009; Member of the Advisory Council, Macular Degeneration Center, Case Western Reserve University Medical School since October 2009; and Trustee of Downtown Chagrin Falls from 2000 to 2008. From Mr. O’Brien’s almost 10 years experience on our Board and time-spent as a director of Preformed Line Products and other aluminum purchasers, Mr. O’Brien provides our Board with valuable experience in the aluminum industry.In addition, he has spent over 18 years as Chairman of Allied Construction Products and has served as a director of numerous other public companies.The Board benefits from Mr. O’Brien’s proven business acumen and leadership skills in his service as Chairman of the Board.Mr. O’Brien also has extensive restructuring experience from his time spent as a Managing Director of Inglewood Associates Inc. and as Chairman of the Restructuring Committee of the Board of Directors of Oglebay Norton Company which has proven valuable to the Board when considering Century’s operational restructuring and growth and development objectives.Mr. O’Brien’s service on the board of several hospital and other non-profit health organizations brings valuable diversity to the Board’s considerations of health, safety and sustainability matters.Mr. O’Brien is also an “audit committee financial expert” within the meaning set forth in the regulations of the Securities and Exchange Commission. 4 Name and Age* Business Experience and Principal Occupation or Employment During Past 5 Years; Other Directorships Director Since Peter C. Jones
